NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4907-18

PHH MORTGAGE
CORPORATION,

          Plaintiff-Respondent,

v.

YVETTE LABOSSIERE,
MR. LABOSSIERE, husband
of YVETTE LABOSSIERE,

     Defendants-Appellants.
________________________

                   Argued March 1, 2021 – Decided March 18, 2021

                   Before Judges Fasciale and Mayer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Camden County, Docket No.
                   F-013704-12.

                   Yvette Labossiere, appellant pro se.1


1
  Defendant was notified that oral argument was scheduled to commence at
10:15 a.m. The court and counsel waited until 10:37 a.m. but defendant did not
appear.    Staff attempted to contact defendant by phone and email,
unsuccessfully.
            Michael Eskenazi argued the cause for respondent
            (Friedman Vartolo, LLP, attorneys; Michael Eskenazi,
            on the brief).

PER CURIAM

      Defendant appeals from June 6, 2019 order denying her motion to vacate

an order providing that PHH Mortgage Corporation (PHH) had standing to

maintain its foreclosure action and reinstating a June 19, 2017 final judgment of

foreclosure (Second Final Judgment of Foreclosure). She also appeals from the

Second Final Judgment of Foreclosure and a November 12, 2014 order

suppressing her answer with prejudice.          We have carefully considered

defendant's contentions and affirm.

      On November 17, 2007, defendant obtained a mortgage loan from PHH

and in return executed a security agreement to Mortgage Electronic Registration

Systems, Inc. (MERS), as nominee for PHH. On November 27, 2009, defendant

and PHH entered into a loan modification agreement, which provided "[i]f

applicable, [defendant's] total mortgage payment may change due to changes in

[defendant's] escrow account." On June 7, 2010, PHH learned that defendant

had failed to pay property taxes and that the property would go to a tax sale by

the end of the month. PHH paid the overdue property taxes, exercised its

contractual right to escrow the loan, and in January 2011, notified defendant that


                                                                            A-4907-18
                                        2
her loan would be escrowed, and her monthly payments would increase

beginning in March 2011.

      Thereafter, defendant defaulted on her mortgage. On July 19, 2012, PHH

initiated the underlying foreclosure action. Defendant defaulted by failing to

respond to the complaint, which resulted in a default judgment. On April 30,

2013, Judge Paul Innes issued a final judgment of foreclosure (First Final

Judgment of Foreclosure) and permitted the sheriff's sale to proceed.          In

September 2013, defendant filed a motion to vacate the entry of default

judgment and First Final Judgment of Foreclosure. On September 6, 2013,

Judge Mary Eva Colalillo stayed the sheriff's sale, and on October 25, 2013,

vacated the default judgment and permitted defendant to file an answer to

plaintiff's complaint.

      On October 1 and November 6, 2014, Judge Nan S. Famular presided over

the foreclosure trial.   On November 13, 2014, Judge Famular suppressed

defendant's answer and defenses with prejudice and returned the matter to the

Office of Foreclosure. Defendant filed a motion to vacate the order, which Judge

Famular denied on January 9, 2015. On June 19, 2017, Judge Innes issued the

Second Final Judgment of Foreclosure and permitted the sheriff's sale to

proceed. Defendant filed a motion to vacate the Second Final Judgment of


                                                                          A-4907-18
                                       3
Foreclosure, which Judge Famular denied on October 17, 2017.           Effective

December 21, 2017, PHH transferred its interest in the mortgaged property to

Selene Finance, LP (Selene) who collected payments on behalf of BlueWater

Investment Holdings, LLC. (BlueWater).

      In January 2018, defendant filed a second motion to vacate the Second

Final Judgement of Foreclosure. The next month she filed for bankruptcy. On

September 10, 2018, following the lifting of the bankruptcy stay, Judge Famular

again entered an order denying the second motion to vacate the Second Final

Judgment of Foreclosure. Defendant then filed a motion to stay the sheriff's

sale, which Judge Famular denied on September 12, 2018. The following

March, defendant moved to stay the sheriff's sale and vacate the Second Final

Judgment of Foreclosure. On March 12, 2019, Judge Famular denied the motion

to stay the sheriff's sale, but scheduled oral argument on whether to vacate the

Second Final Judgment of Foreclosure.

      Judge Famular conducted oral argument on April 26, 2019. Then-attorney

for defendant argued that the Final Order of Foreclosure should be vacated

because "new evidence presented to the bankruptcy court" showed that PHH had

repeatedly transferred its interest in the mortgage. Judge Famular requested that

both parties file supplemental briefs addressing whether PHH retained standing


                                                                           A-4907-18
                                        4
to foreclose the mortgage despite transferring its interest after instituting the

foreclosure action. On June 6, 2019, after reviewing the parties' submissions,

Judge Famular concluded that PHH retained standing to foreclose, denied

defendant's motion to vacate the Second Final Judgment of Foreclosure,

reinstated the Second Final Judgment of Foreclosure, and returned the file to the

Office of Foreclosure.

      On July 12, 2019, defendant filed a notice of appeal of the June 6, 2019

order. The following February, defendant filed an amended notice of appeal

adding the Second Final Judgment of Foreclosure and the November 13, 2014

order dismissing her answers and claims with prejudice.

      On appeal, defendant raises the following arguments for this court's

consideration:

            POINT I

            THE TRIAL [JUDGE] ERRED BY RULING IN
            PLAINTIFF'S FAVOR DESPITE DEFENDANT'S
            EVIDENCE OF NO DEFAULT UNDER THE
            SUBJECT MODIFICATION AGREEMENT, NOTE
            AND     MORTGAGE    AND    PLAINTIFF'S
            UNCONSCIONABLE PRACTICES TO FALSIFY A
            DEFAULT.

            POINT II

            THE TRIAL [JUDGE] ERRED UPON FAILING TO
            REMAIN   NEUTRAL     BY  CREATING    AN

                                                                           A-4907-18
                                       5
EXPLANATION FOR PLAINTIFF AND ITS
WITNESSES WHO WERE UNABLE TO EXPLAIN,
JUSTIFY AND PROVE THE DEFAULT AND
AMOUNTS DECLARED DUE AND OWING UNDER
THE SUBJECT MODIFICATION AGREEMENT,
NOTE AND MORTGAGE.

POINT III

THE TRIAL [JUDGE] ERRED UPON DECLARING
THAT PLAINTIFF'S CLAIMS OF AGENCY WITH
[MERS] AS ITS ALLEGED "NOMINEE" WERE NOT
RELEVANT DESPITE EXISTING LAWS OF
AGENCY AND PLAINTIFF'S ASSERTIONS MADE
TO CLAIM STANDING BELOW.

POINT IV

THE TRIAL [JUDGE] ERRED BY ALLOWING AN
INSTRUMENT       PRESENTED    AS      AN
"ASSIGNMENT" OF THE SUBJECT MORTGAGE
TO BE PRESENTED AT TRIAL THAT WAS
CREATED BY PHELAN HALLINAN SCHMIEG,
P.C. / PHELAN HALLINAN DIAMOND & JONES,
P.C., DISPLAYS THE NAME AND SIGNATURES
OF THE FIRM'S ATTORNEY AS AN OFFICER OF
THE ALLEGED ASSIGNOR BEFORE A NOTARY
PUBLIC ALSO EMPLOYED BY THE FIRM(S), AND
CONSTITUTES (AT BEST) A CONFLICT OF
INTEREST.

POINT V

THE TRIAL [JUDGE] ERRED BY ALLOWING
PLAINTIFF    TO   PROCEED   WITH   [THE]
SHERIFF['S] SALE TO PRESENT DATE MORE
THAN    TWO     YEARS  AFTER   PLAINTIFF
RECEIVED CONSIDERATION FOR THE SUBJECT

                                           A-4907-18
                   6
           NOTE AND MORTGAGE FROM A THIRD-PARTY,
           AND PLAINTIFF ABSOLVED ITSELF OF ANY
           INTEREST IN THE SUBJECT MODIFICATION
           AGREEMENT,   NOTE,  MORTGAGE,    AND
           PROPERTY.

           POINT VI

           THE TRIAL [JUDGE] ERRED BY IGNORING
           PLAINTIFF'S  COMMUNICATION     MADE
           PURSUANT TO FEDERAL LAW, NOTIFYING
           DEFENDANT OF PLAINTIFF BECOMING THE
           "NEW OWNER" OF THE SUBJECT NOTE AND
           MORTGAGE AFTER THE MATTER BELOW WAS
           COMMENCED.

     In her reply, defendant raises the following additional arguments, which

we have renumbered:

           [POINT VII]

           CONTRARY TO PLAINTIFF'S . . . REPEATED
           CLAIM, THE DEFAULT ALLEGED WITHIN THE
           UNDERLYING FORECLOSURE COMPLAINT AND
           SUBJECT OF FINAL JUDGMENT IS FALSE,
           FABRICATED,       UNPROVEN         AND
           CONTRADICTORY.

           [POINT VIII]

           FALSE,       UNSUBSTANTIATED      AND
           CONTRADICTORY AFFIDAVIT OF AMOUNT DUE
           IN SUPPORT OF FINAL JUDGMENT.




                                                                       A-4907-18
                                     7
              [POINT IX]

              THE SCALES OF EQUITY FAVOR DEFENDANT'S
              . . . APPEAL IN RETROSPECT OF THE NEW
              JERSEY CONSENT JUDGMENT ENTERED
              AGAINST PLAINTIFF . . . AND THE LATTER'S
              CONTINUED     ENGAGEMENT     IN  UNFAIR,
              DECEPTIVE AND UNLAWFUL SERVICING AND
              FORECLOSURE PRACTICES BELOW AND
              FAILURE TO REMEDIATE.

              [POINT X]

              A MISCARRIAGE OF JUSTICE WILL OCCUR
              ABSENT RELIEF TO DEFENDANT[.]

Defendant has not established a basis for vacation of the June 6, 2019 order, and

her arguments pertaining to the Second Final Judgment of Foreclosure and

November 12, 2014 order are untimely under Rule 2:4-1(a) and unpersuasive on

the merits.

                                         I.

      We first address defendant's contention that the motion judge erred in

denying the motion to vacate the Second Final Judgment of Foreclosure.

      Where a party seeks to vacate a final judgment or order, they must meet

the standard of Rule 4:50-1:

              On motion, with briefs, and upon such terms as are just,
              the [judge] may relieve a party or the party's legal
              representative from a final judgment or order for the
              following reasons: (a) mistake, inadvertence, surprise,

                                                                           A-4907-18
                                         8
            or excusable neglect; (b) newly discovered evidence
            which would probably alter the judgment or order and
            which by due diligence could not have been discovered
            in time to move for a new trial under R[ule] 4:49; (c)
            fraud . . . , misrepresentation, or other misconduct of an
            adverse party; (d) the judgment or order is void; (e) the
            judgment or order has been satisfied, released or
            discharged, or a prior judgment or order upon which it
            is based has been reversed or otherwise vacated, or it is
            no longer equitable that the judgment or order should
            have prospective application; or (f) any other reason
            justifying relief from the operation of the judgment or
            order.

A trial judge's determination on a motion to vacate a final judgment "warrants

substantial deference, and should not be reversed unless it results in a clear abuse

of discretion." US Bank Nat'l Ass'n v. Guillaume, 209 N.J. 449, 467 (2012).

An abuse of discretion is a decision "made without a rational explanation,

inexplicably departed from established policies, or rested on an impermissible

basis." Ibid. (quoting Iliadis v. Wal-Mart Stores, Inc., 191 N.J. 88, 123 (2007)).

      Rule 4:50-1(a) permits vacation of a final judgment as a result of "mistake,

inadvertence, surprise, or inexcusable neglect." Our Court has recognized that

these words were meant to "encompass situations in which a party, through no

fault of its own, has engaged in erroneous conduct or reached a mistaken

judgment on a material point at issue in the litigation." DEG, LLC v. Twp. of

Fairfield, 198 N.J. 242, 262 (2009). That conduct must be the type of "litigation


                                                                              A-4907-18
                                         9
errors that a party could not have protected against." Id. at 263 (citation and

internal quotation marks omitted).

      Rule 4:50-1(b) permits vacation of a final judgment where a party

demonstrates "that the evidence would probably have changed the result, that it

was unobtainable by the exercise of due diligence for use at the trial, and that

the evidence was not merely cumulative." Id. at 264 (quoting Quick Chek Food

Stores v. Twp. of Springfield, 83 N.J. 438, 445 (1980)). All three of these

requirements must be met to justify vacatur.      Ibid.   "'[N]ewly discovered

evidence' does not include an attempt to remedy a belated realization of the

inaccuracy of an adversary's proofs." Ibid. (quoting at Posta v. Chung-Loy, 306

N.J. Super. 182, 206 (App. Div. 1997)).

                                      A.

      Defendant argues that the Second Final Judgment of Foreclosure should

be vacated because of defendant's failure to include evidence at trial due to

innocent mistake, R. 4:50-1(a), and "new evidence presented to the bankruptcy

court," R. 4:50-1(b), which defendant contends demonstrates plaintiff does not

have standing to foreclose on the subject property. Defendant asserts that

because the mortgage was assigned multiple times prior to the commencement

of the foreclosure, and because plaintiff transferred the mortgage to BlueWater


                                                                          A-4907-18
                                      10
after plaintiff commenced the foreclosure action, PHH does not have standing

to maintain the foreclosure action.

      "Standing is not a jurisdictional issue in New Jersey." Capital One, N.A.

v. Peck, 455 N.J. Super. 254, 259 (App. Div. 2018) (citing Deutsch Bank Nat'l

Tr. Co. v. Russo, 429 N.J. Super. 91, 101 (App Div. 2012)). Instead, standing

"is an element of justiciability" that "affects whether a matter is appropriate for

judicial review rather than whether the court has the power to review the matter."

Russo, 429 N.J. Super at 102 (quoting New Jersey Citizens Action v. Riviera

Motel Corp., 296 N.J. Super. 402, 411 (App. Div. 1997)). To have standing, "a

party must have 'a sufficient stake and real adverseness with respect to the

subject matter of the litigation.'" Triffin v. Somerset Valley Bank, 343 N.J.

Super. 73, 81 (App. Div. 2001) (quoting In re Adoption of Baby T., 160 N.J.

332, 340 (1999)). Additionally, "[a] sufficient likelihood of some harm visited

upon the plaintiff in the event of an unfavorable decision is needed[.]" Ibid.

"Standing has been broadly construed in New Jersey as '[the] courts have

considered the threshold for standing to be fairly low.'" Ibid. (quoting Reaves

v. Egg Harbor Twp., 277 N.J. Super. 360, 366 (App. Div. 1994)).

      To have standing in a foreclosure action, "a party seeking to foreclose a

mortgage must own or control the underlying debt." Wells Fargo Bank, N.A. v.


                                                                             A-4907-18
                                       11
Ford, 418 N.J. Super. 592, 597 (App. Div. 2011) (quoting Bank of N.Y. v.

Raftogianis, 418 N.J. Super. 323, 327-28 (Ch. Div. 2010)). If a party does not

have ownership or control of the underlying debt, the complaint must be

dismissed. Ibid. However, "possession of the note or an assignment of the

mortgage that predated the original complaint confer[s] standing." Deutsche

Bank Tr. Co. Americas v. Angeles, 428 N.J. Super 315, 218 (App. Div. 2012)

(citing Deutsche Bank Nat. Tr. Co. v. Mitchell, 422 N.J. Super. 214, 216 (App.

Div. 2011)).

      Defendant has not established under Rule 4:50-1(a) any facts or

circumstances that would warrant vacating the Second Final Judgment of

Foreclosure. Nor has defendant established under Rule 4:50-1(b) that new

evidence which was unobtainable through due diligence would have changed

the outcome of the trial. MERS, as nominee for PHH, recorded the mortgage

on December 5, 2007, and conveyed its beneficial interest in the mortgage to

defendant on March 3, 2009. Plaintiff later commenced this action in July 2012.

Plaintiff controlled the mortgage on the date of the filing of the complaint and

therefore had standing to maintain the foreclosure action. PHH's transfer of its

interest to Selene is of no moment, and PHH retains standing to maintain the

foreclosure action. And even if it were the case that plaintiff did not have


                                                                          A-4907-18
                                      12
standing, the judgment would still not be void under Rule 4:50-1(d). See Russo,

429 N.J. Super. at 101 (noting that "a foreclosure judgment obtained by a party

that lacked standing is not 'void' within the meaning of Rule 4:50-1(d)").

                                        B.

      Defendant additionally argues that the sheriff's sale cannot proceed

because she submitted a loss mitigation application to Selene in September

2018, but Selene has not issued a decision. While not directly addressed, this

argument appears to be based on provisions of the Real Estate Settlement

Procedures Act (RESPA) and its accompanying regulations. Defendant does not

point to a particular subsection of Rule 4:50-1 as the basis for vacation as to the

loss mitigation application, so we will address each basis. See F.B. v. A.L.G,

176 N.J. 201, 208 (2003).

      RESPA was enacted to protect borrowers from "certain abusive practices

that have developed in some areas of the country." 12 U.S.C. § 2601(a).

Congress authorized the Consumer Financial Protection Bureau (CFPB) to

promulgate rules and regulations in furtherance of RESPA's goals. 12 U.S.C. §

2617(a). Pertinent to this appeal, 12 C.F.R. § 1024.41(g) provides:

            [i]f a borrower submits a complete loss mitigation
            application after a servicer has made the first notice or
            filing required by applicable law for any judicial or
            non-judicial foreclosure process but more than [thirty-

                                                                             A-4907-18
                                       13
            seven] days before a foreclosure sale, a servicer shall
            not . . . conduct a foreclosure sale, unless:

                  (1) The servicer has sent the borrower a
                  notice pursuant to paragraph (c)(1)(ii) of
                  this section that the borrower is not eligible
                  for any loss mitigation option and the
                  appeal process in paragraph (h) of this
                  section is not applicable, the borrower has
                  not requested an appeal within the
                  applicable time period for requesting an
                  appeal, or the borrower's appeal has been
                  denied;

                  (2) The borrower rejects all loss mitigation
                  options offered by the servicer; or

                  (3) The borrower fails to perform under an
                  agreement on a loss mitigation option.

Although borrowers have a private right of action to enforce the procedural

requirements set forth 12 C.F.R. § 1024.41, RESPA authorizes only mone tary

damages for any violations. 12 U.S.C. § 2605(f)(1)(A).

      Defendant states that she completed and submitted a loss mitigation

application to Selene on September 7, 2018, but Selene has yet to respond to the

application. Defendant submits a confirmation email purporting to show that

she submitted the loss mitigation application, but it is unclear what documents

were provided; the confirmation page states that sixteen pages were delivered,

but only provides eleven pages of documents as part of the exhibit. Even if it


                                                                          A-4907-18
                                       14
were the case that defendant submitted a complete loss mitigation application to

Selene within the regulatory timeframe and Selene failed to respond, or if

defendant submitted an incomplete loss mitigation application and Selene failed

to notify defendant of additional documents needed to make the application

complete, 12 C.F.R. § 1024.41(b)(2)(i)(B), defendant's relief would be monetary

damages and not equitable relief, as defendant now seeks.

      Defendant failed to establish that the motion judge abused her discretion

in denying the motion to vacate the Second Final Judgment of Foreclosure.

Whether or not defendant filed a loss mitigation application, defendant has not

demonstrated "mistake, inadvertence, surprise, or inexcusable neglect" which

would warrant vacation under Rule 4:50-1(a). There is no new evidence that

would have altered the outcome because defendant's property would still be

foreclosed and if Selene improperly failed to respond to defendant's loss

mitigation application, defendant would only be entitled to monetary damages

and not a stay of the sheriff's sale. Defendant does not allege that the PHH or

Selene made false representations to induce defendant's reliance. The Second

Final Judgement of Foreclosure is not void, nor has there been a change in

circumstances after the entry of the Final Judgment of Foreclosure that would

result in an extreme or unexpected hardship for defendant.


                                                                          A-4907-18
                                      15
                                        II.

      Defendant asserts numerous arguments on appeal relating to her

mortgage, the validity of the default, and the institution of the escrow account

because of the alleged failure to pay property taxes, which fall outside the issues

addressed in the June 6, 2019 order. Defendant is procedurally barred from

raising such arguments.

      "An appeal from a final judgment must be filed with the Appellate

Division within forty-five days of its entry[.]" Lombardi v. Masso, 207 N.J.

517, 540 (2011) (citing Rule 2:4-1(a)). Where an appeal is filed beyond the time

limit, "the court normally lacks jurisdiction over the matter and it must be

dismissed." In re Christie's Appointment of Perez as Public Member 7 of

Rutgers Univ. Bd. of Governors, 436 N.J. Super. 575, 584 (App. Div. 2014).

However, even in circumstances where appeals have not been timely filed, o ur

courts may decide issues presented which touch upon "issues of genuine public

importance[.]" Id. at 585.

      Defendant appealed the June 6, 2019 order on July 12, 2019, which is

within the forty-five days required by Rule 2:4-1(a). That order provided that

PHH did have standing, reinstated the Second Final Judgment of Foreclosure

against defendant, and transferred the file back to the Office of Foreclosure. On


                                                                             A-4907-18
                                       16
February 2, 2020, defendant filed an amended notice of appeal and case

information statement which added that she was appealing the Second Final

Judgment of Foreclosure and the November 13, 2014 order, as well as the June

6, 2019 order.    Both the Second Final Judgment of Foreclosure and the

November 13, 2014 order are well beyond the forty-five-day time limit, and

there is nothing to suggest that the issues raised are "of genuine public

importance[.]" In re Christie, 436 N.J. Super. at 585; see Jacobs v. N.J. State

Highway Auth, 54 N.J. 393, 396 (1969) (addressing compulsory retirement

policy of the State Highway Authority because of "the importance of the public

question involved"); In re Rodriguez, 423 N.J. Super. 440, 447-48 (App. Div.

2011) (addressing "allegations of correctional officers' use of excessive force"

despite being time-barred because it was "a matter of public importance and

interest").

      As a result, this court does not have jurisdiction to address the specific

arguments raised pertaining to the Second Final Judgment of Foreclosure and

the November 13, 2014 order dismissing defendant's answer and claims with

prejudice, nor do they present a basis for vacating the June 6, 2019 order. We

nevertheless add the following remarks on the merits of defendant's contentions.




                                                                          A-4907-18
                                      17
      Defendant asserts that MERS was unable to assign the mortgage to PHH

because it was not an agent of PHH, and that MERS could not be an agent

without a power of attorney.         This court has recognized in previous

circumstances that MERS's role as a nominee creates an agency relationship.

See Raftogianis, 418 N.J. Super. 347 (noting that MERS, as nominee, "does not

have any real interest in the underlying debt, or the mortgage which secured that

debt. It acts simply an agent or 'straw man' for the lender"). A power of attorney

is not necessary in this case.

      Defendant asserts that the trial judge overlooked the December 4, 2013

Consent Order between New Jersey and PHH. However, there is no evidence in

the record to suggest that defendant fell within any of the borrower categories

provided for in the Consent Order which would entitle her with relief. And even

if it were the case that defendant was identified as one of the borrowers that fell

within the categories proscribed by the Consent Order, the Consent Order only

provides that those borrowers would receive restitution payment, not that

defendant would have been shielded from her default or that the sheriff's sale

would have been stayed.

      Affirmed.




                                                                             A-4907-18
                                       18